Citation Nr: 1410694	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  08-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative changes in the hips ("hip disability").

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disorder, to include kidney stones.

4.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1, to include a total disability rating based upon individual unemployability (TDIU).  

(The issue of entitlement to a waiver of overpayment of indebtedness in the amount of $46,114.00 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's hip disability, hypertension, and kidney disorder did not have onset in service and were not caused or aggravated by the Veteran's active military service, to include his service-connected chronic lumbar strain; the Veteran's symptoms were not chronic in service and did not manifest to a compensable degree within one year of separation.  

2.  The Veteran's service-connected chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 resulted in pain and limitation of motion.  The Veteran's thoracolumbar spine is not, however, limited to forward flexion of 30 degrees or less and neither ankylosis of the spine or a fractured spine has been shown.  Incapacitating episodes of less than one week duration in the past twelve months have been documented.  The evidence does not show objective neurologic abnormalities.

3.  The Veteran's service-connected chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 does not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hip disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a kidney disorder, to include kidney stones, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1, to include a total disability rating based upon individual unemployability (TDIU), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.18, 4.19, 4.21, 4.25, 4.45, 4.59, 4.71a, DC 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis, hypertension, and calculi of the kidney) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  As will be discussed in more detail below, the evidentiary record contains a current diagnosis of traumatic arthritis of the hips, hypertension, and kidney stones.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Beginning with the Veteran's hip disability, he has related his current symptoms to a fall that occurred in July 1965.  Indeed, June 1966 treatment records document the Veteran's fall down some steps in July 1965 and reflect continued treatment for low back pain thereafter.  Specifically, in a March 1966 treatment record, the Veteran complained of back pain radiating into his hip.  However, remaining service treatment records are absent for any further complaints, symptoms, or diagnoses of a hip disability, to include degenerative changes in the hips.  To the contrary, January 1967 and January 1969 examinations revealed no evidence of hip problems, and the Veteran specifically denied arthritis and bone or joint deformities in January 1969.  The Veteran indicated he had a history of swollen or painful joints, but the physician's summary indicated that the swollen joints referred to the Veteran's history of swelling of his knees since childhood.  

After separation from service, VA treatment records from March 2006 through August 2009 show the Veteran repeatedly complained of bilateral hip pain.  However, monthly orthopedic testing from March 2006 through September 2006 describe the Veteran's hips as within normal limits.  VA records from 2011 and 2012 also reflect the Veteran's report of bilateral hip pain. 

Next, an October 2012 Disability Benefits Questionnaire (DBQ) for hip and thigh conditions resulted in a diagnosis of mild degenerative joint disease of the bilateral hips.  X-rays revealed marginal osteophyte formation at the lateral and cephalad portion of the acetabular rim as well as very mild enthesopathic changes involving the lesser trochanters bilaterally.  The Veteran did not have ankylosis of either hip joint, and there was normal strength in the hips bilaterally.  The examiner also did not find malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran reported bilateral hip pain and difficulty completing daily activities involving bending and lifting.  

The examiner opined that the Veteran's hip disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the only mention of hip pain the service treatment records in 1966 but explained that the Veteran's service treatment records do not show actual hip joint pathology on either side.  The examiner also stated that the Veteran's separation examination and medical history report were negative for pathology and or complaints related to either hip. 

Moreover, the examiner indicated that the Veteran's hip disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected chronic lumbar strain.  The examiner explained that there was no medical evidence to support that a lumbar spine strain causes hip osteoarthritis.  

The VA examiner based the aforementioned conclusions on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the October 2012 medical opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to the Veteran's hypertension, he contends that he failed a flight physical in 1968 because his blood pressure was too high.  However, he indicates that he was not diagnosed and treated for hypertension until approximately 1995. 

Before proceeding, the Board notes that under Diagnostic Code 7101, note (1), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104.

The Veteran's May 1965 entrance examination contains a blood pressure reading of 130/82.  Subsequent service treatment records show that in September 1965, the Veteran sought treatment for headaches and dizziness.  His blood pressure was 130/94 on September 15, 1965, and it was 130/99 on September 16, 1965.  The next day, he was provided Actifed for sinusitis, and his blood pressure was 96/60.  He returned for follow-up care on September 29, 1965.  His blood pressure was 104/70.  At that time, the Veteran reported his headaches had improved.  No diagnosis of hypertension was made.  At a January 1967 examination, the Veteran's blood pressure was 110/80, and at the January 1969 separation examination, the Veteran's blood pressure was 116/76.  The examiner found the Veteran's heart and vascular system to be normal, and the Veteran himself denied high or low blood pressure.  

In April 2009, the Veteran's blood pressure was measured at 125/82.  He was advised to continue his exercise regimen and use Lisinopril to control his blood pressure.  In 2010 VA records, the Veteran had a blood pressure reading of 121/83.  He was again counseled on the importance of regular exercise as well as diet and weight control.  He was advised to limit his sodium intake and stop smoking.

At the Veteran's October 2012 DBQ for hypertension, the examiner noted the Veteran's reported diagnosis of hypertension, which was confirmed in VA treatment records from 1999.   The examiner concluded that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by active service.  The examiner explained that there was no evidence of high blood pressure in the Veteran's service treatment records and that the Veteran's hypertension was diagnosed twenty years after separation from service.  The examiner also stated that for most adults, essential hypertension or primary hypertension tends to develop gradually over many years.  Finally, the examiner indicated that the Veteran's hypertension was less likely than not caused by or aggravated by his service-connected chronic lumbar strain, stating there is no known cause and effect relationship between the development of high blood pressure and the Veteran's back disability.  Therefore, the examiner provided a thorough review of the Veteran's current and previous medical conditions with a supportive rationale for his conclusions regarding the etiology and nature of the Veteran's hypertension.  See Nieves -Rodriguez, 22 Vet. App. at 295.

The Board notes the specific contention of the Veteran that he was disqualified from flight due to high blood pressure.  However, service treatment records contain a 1968 physical indicating the Veteran was disqualified from flying class III due to his back condition and related physical limitations.  Indeed, there is no reference to any blood pressure problems related to multiple documents in the service treatment records that detail his change in profile; the Veteran's back problems were the repeated basis for his change in duties.  

Turning to evidence of the Veteran's kidney disorder, the Veteran contends that his first kidney stone developed in 1978.  He described symptoms such as back pain, vomiting, difficulty urinating, and bloating.  

Service treatment records are absent any complaint, treatment, or diagnoses related to a kidney condition, to include kidney stones.  At a 1967 examination and the January 1969 separation examination, the Veteran's endocrine and G-U system were found to be normal.  The Veteran himself also denied kidney stones or blood in his urine in the January 1969 report of medical history.  

Private records from Unique Professional Services contain a renal scan from November 2011 documenting "severe under functioning" of the kidney.  Bilateral nephrolithiasis was diagnosed with impacted stones.  In March 2012, private records from the University of Miami show the Veteran received treatment for bilateral ureteral calculi.   

The October 2012 DBQ for kidney conditions reported a diagnosis of nephrolithiasis from 1978.  The examiner also diagnosed renal dysfunction and urolithiasis with current/past location of calculi in the kidney, resulitng in kidney function impairment.  However, the examiner indicated that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.
The examiner concluded that the Veteran's kidney disorder is less likely than not (less than 50 percent probability) incurred in or caused by active service.  The examiner explained that the Veteran's service treatment records contained no documentation of a kidney condition, to include kidney stones.  The examiner also noted the Veteran did not develop kidney stones until many years after separation from service.  The examiner's opinion therefore provides probative evidence against the claim.  See Nieves -Rodriguez, 22 Vet. App. at 295.

Based on the evidence described above, the Veteran's claim for entitlement to service connection for a hip disability, hypertension, and a kidney disorder must be denied on both direct and presumptive bases.  

In sum, the October 2012 examiner found that it was not at least as likely as not that the Veteran's hip disability, hypertension, and kidney disorders were incurred in or caused by active duty service.  Moreover,  the Veteran was diagnosed with each of these disabilities between twenty and forty years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran's service treatment records provide evidence against the claim.  With regard to his hip disability, the Veteran's hip pain was noted only once in service, with no subsequent complaints or findings of arthritis.  In addition, the Veteran's blood pressure readings during service did not reflect high blood pressure, and there is no probative evidence of any kidney disorder during service.  Lastly, there was no indication of any hip, blood pressure, or kidney problems at the Veteran's service separation examination.

Furthermore, without evidence of chronic diseases (arthritis, hypertension, and calculi of the kidney) manifesting within one year of separation from service, service connection for those disabilities on a presumptive basis is also not available in this case.  

The evidence also does not show that the Veteran's hip disability, hypertension, and kidney disorder are secondary to his service-connected chronic lumbar strain.  Specifically, the October 2012 DBQs indicated that the Veteran's hip disability, hypertension, and kidney disorder were less likely as not proximately due to or caused by the chronic lumbar strain.  The examiner explained that there was no medical evidence suggesting a lumbar strain caused hip osteoarthritis and that there was no cause and effect relationship between high blood pressure and the Veteran's back disability.  Similarly, the examiner found no cause and effect relationship between kidney stones and osteoarthritis, stating that kidney stones are mostly caused by elevated calcium in the urine.  Hence, no aggravation.  There is also no indication in the evidence of record, to include both VA and private treatment, of a secondary relationship between the Veteran's  service-connected chronic lumbar strain and his hip disability, hypertension, or kidney disorder.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a hip disability,  hypertension, and a kidney disorder; the claim as to each of these issues must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Increased Rating

The Veteran is seeking an increased rating for his service-connected chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1, to include a TDIU.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The present appeal involves disability of the musculoskeletal system.  The Veteran's lumbar spine condition has been evaluated as 20 percent disabling under DC 5243.    

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that an evaluation of 10 percent rating is warranted for: Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for: Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for: Unfavorable ankylosis of the entire cervical spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  
 
Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a. at Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total of at least one week but less than two weeks during the past twelve months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

VA chiropractic  records from March 2006 through September 2006 note the Veteran's range of motion of his lumbar spine.  He demonstrated forward flexion of 70 degrees, extension of 40 degrees, left lateral rotation of 45 degrees, and right lateral flexion of 45 degrees.  Atrophy was noted in the left gastrocnemius muscle.  Tenderness was also noted with palpitation of the lumbar facets from L3-S1.  The Veteran reported pain when walking and standing.  

The Veteran underwent a VA spine examination in April 2007.  No bowel or bladder disturbances were found.  The Veteran demonstrated forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 20 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 160 degrees.  The examiner noted that repetitive motion of the spine did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The straight leg raising test could not be performed because the "Veteran began jerking his legs and whole body and stiffens up his legs, complaining of sharp pain in his lower back."  Pedal pulses were good, and motor power was 5/5.  Neurological examination showed decreased sensation of over the lateral aspect of the left thigh and leg.  

The evidence of record also contains an October 2007 letter from the Vocational Rehabilitation and Employment office indicating that the Veteran did not provide evidence to show that he could no longer work in the occupation for which he was trained for due to the worsening of his service-connected disability.  
In June 2008, the Veteran was afforded another VA spine examination.  The Veteran reported progressive worsening of his low back pain.  He indicated that he was in motor vehicle accidents in 1972 and in 1995.  He reported persistent upper extremity weakness after the 1995 accident.  His upper extremity strength returned after surgery of his surgical spine, but he indicated he still experiences numbness in the index finger of his left hand.  He reported weekly flare-ups precipitated by walking, standing, or heavy lifting.  Regarding occupational impairment, the Veteran indicated that he was not employed due to his back condition.  His usual occupation was identified as a freelance writer or journalist.  

The examination report indicated there was no history of incontinence or urinary issues.  The Veteran's gait was normal.  There was no cervical or thoracolumbar spine ankylosis.  Incapacitating episodes were not found.  Detailed motor and sensory exam yielded normal results.  Although there was no history of fatigue or weakness, a history of decreased motion, stiffness, pain, and spasms was noted. 

Upon examination, the Veteran demonstrated forward flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 190 degrees.  Objective evidence of pain following repetitive range of motion testing was noted, and there was additional limitation of motion documented.  The Veteran's forward flexion decreased to 50 degrees.   

VA treatment records from 2008 through 2010 demonstrate ongoing complaints of low back pain.  However, several intact neurologic exams were noted.  The Veteran was provided pain medications, underwent acupuncture, and received a back brace during that time.      

The October 2012 spine DBQ also contained range of motion testing of the thoracolumbar spine.  The Veteran demonstrated forward flexion to 60 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  The Veteran's combined range of motion of the thoracolumbar spine was 140 degrees.  After three repetitions, the Veteran's forward flexion was reduced to 55 degrees, with the other measurements remaining unchanged.  

In addition, the Veteran had guarding or muscle spasm of the thoracolumbar spine, but it was not severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle strength was normal, but muscle atrophy was noted in the left gastrocnemius.  The straight leg raising test was negative.  Radiculopathy in the lower extremities was identified, but there were no other neurologic abnormalities or findings related to the thoracolumbar spine condition.  The examiner could not determine the etiology of the Veteran's decreased patellar and Achilles reflexes without resorting to mere speculation.  However, he concluded there was no objective evidence of bilateral lumbar radiculopathy.  

The Veteran reported pain in his back worsened by cold weather and indicated that he has difficulty standing still for a long period of time.  He stated he could walk for about a half a block before needing to rest.  The examiner also noted the Veteran's difficulty with prolonged walking and stated that the Veteran's lumbar spine condition could limit his ability to perform heavy lifting, pulling, pushing, and prolonged walking.  Moreover, the examiner indicated the Veteran may be able to perform clerical work as required by a sedentary position.  The Veteran reported that he last worked full-time as a teacher in 1986 but that he occasionally completes freelance writing work.  

After a full review of the evidence, the Board finds that the Veteran's chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1 does not warrant a rating in excess of 20 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7.  

First, under the General Formula, the record fails to show either ankylosis or a fractured spine.  Moreover, the evidence does not show forward flexion of the lumbar spine of 30 degrees or less.   

The General Formula also indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC's 5235-5243 at Note (1).  In this case, there are no objective findings of bowel or bladder impairment noted in the examination reports or in VA treatment records, aside from the symptoms associated with the Veteran's kidney stones, which have been addressed separately by the RO and earlier in this decision.  With regard to the Veteran's decreased patellar and Achilles reflexes referenced in the October 2012 DBQ, the examiner indicated that he could not identify the etiology of these symptoms without resorting to mere speculation.  The examiner explained, however that there was no objective evidence of bilateral lumbar radiculopathy and, earlier in the report, the examiner found there were no other objective neurologic abnormalities.  The Board finds this explanation reasonable.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the Board finds there are no associated objective neurologic abnormalities to be evaluated separately at this time.   

Next, the evidence shows that the Veteran experiences incapacitating episodes having a total duration of less than one week, which is not enough to warrant a 10 percent rating, let alone a rating in excess of 20 percent, under DC 5243's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Therefore, the Board finds that the Veteran's chronic lumbar strain continues to warrant a 20 percent rating under DC 5243.  See 38 C.F.R. § 4.71a. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also Deluca, 8 Vet.  App.  At 202.  However, even though there is evidence of reduced forward flexion,  even after considering the effects of pain and functional loss, it is not limited to 30 degrees or less.  Instead, at the June 2008 and October 2012 examinations, only the Veteran's forward flexion was limited by five and ten degrees, respectively upon repetitive testing.   

The Board has also considered the finding of muscle atrophy in the Veteran's left gastrocnemius.  First, the evidence of record contains a VA medical opinion indicating that the Veteran's muscle atrophy is less likely than not caused by or as a result of the Veteran's service-connected chronic lumbar spine.  The opinion provided the following explanation.  First, if there was an association between the Veteran's lumbar spine and spinal cord area with the identified muscle atrophy, it should have been bilateral in nature, which it was not.  Moreover, gastrocnemius muscle atrophy was not noted in treatment records until more recently, which means it is more likely a recent development unrelated to his back condition.  Next, the November 2005 MRI does not show spinal cord or root involvement, which would be necessary for such atrophy to develop.  Finally, a lumbar strain is a condition that affects the musculature of the back area with no anatomical association with the lumbar spine structures or spinal nerves.  Thus, it would not contribute to conditions such as degenerative joint disease, degenerative disc disease, herniated discs, and radiculopathy.  

As such, the Board finds the DeLuca factors have been explicitly considered by the Board and the medical evidence of record, and a higher rating is not warranted based on additional functional loss due to repetitive use.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's lumbar spine condition.  See Schafrath, 1 Vet.  App. at 595.  

Finally, the Board must address the issue of a TDIU.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Here, the Veteran's sole service-connected disability is a lumbar spine condition, currently evaluated as 20 percent disabling, which  does not satisfy the percentage rating standards for a TDIU.  See 38 C.F.R. § 4.16(a).

That notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in §4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance. Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In his August 2010 VA Form 21-8940, the Veteran indicated he last worked as a teacher in 1995.  He indicated that he completed four years of college education as well as additional training in loan office management.  The Veteran's primary contention, as outlined in an attached statement in support of his claim, is that the pain medication required to manage his disabilities causes mental impairment that prevents him from working full-time.  He indicated he was told by a VA psychiatrist that his disabilities, medication, and age render him unemployable.  The Veteran has also submitted a decision from the Social Security Administration (SSA) finding him disabled from November 1995 as a result of a cervical spine condition and carpal tunnel syndrome.  

However, the October 2012 DBQ report indicates that the Veteran occasionally works as a freelance writer.  The October 2012 examiner also opined that the Veteran could work in sedentary employment.  The examiner specifically acknowledged that using a computer causes the Veteran's back to "tighten," which prompts him to take medications.  However, the October 2012 DBQ does not indicate that such medication or other symptoms related to the Veteran's lumbar condition renders him incapable of securing or maintaining gainful employment.  

There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disability or that he is incapable of doing any type of productive work.  Rather, the October 2012 medical opinion suggested that although the Veteran may be limited in his certain physical activities by his service-connected disability, it is not of sufficient severity to result in unemployment.  Indeed, the Veteran has a college education and additional training in loan office management, and he is still reporting freelance writing work.  There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disability alone.  See Van Hoose, 4 Vet. App. at 363.  

Accordingly, the Board finds that the Veteran's service-connected chronic lumbar strain does not result in marked interference with employment.  Although the Veteran has not held employment since 1995,  the preponderance of the evidence is against the finding that his service-connected disability has resulted in his unemployability.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluation of 20 percent, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disability or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case. 

In sum, the evidence does not indicate that the Veteran's lumbar spine condition renders him unemployable.  The Board therefore finds referral for extraschedular consideration unwarranted with respect to the TDIU.  38 C.F.R. § 4.16(b).

Extraschedular Consideration

Apart from the TIDU, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his chronic lumbar spine strain.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain and limited motion, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a February 2007 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private medical records, SSA records, and three VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the 2007 VA examination, testifying at the June 2008 RO hearing that the examination only lasted ten minutes and that he could not recall if the examiner used a measuring device when evaluating his range of motion.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a hip disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to a rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease at L4-5 and L5-S1, to include a TDIU, is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


